Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed, and respondent Jeffrey Bruce Fawell is suspended from the practice of law for 30 days. Suspension effective October 9, 2007. Respondent Jeffrey Bruce Fawell shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.